                 Case 19-11200                    Doc 2          Filed 05/31/19      Entered 05/31/19 12:49:22                  Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                   AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Phillip Dotson                                                                             Case No.
                  Trinetta Dotson
 Debtors:                                                                                                    Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                 (1)    5360 State Route 225                                           (2) 5360 State Route 225
                                 Henderson, TN 38340                                                Henderson, TN 38340

PLAN PAYMENT:
      Debtor(1) shall pay $                    150.00 Weekly
   PAYROLL DEDUCTION                                   Chester County Trustee, Tennessee, 159 East Main Street, Suite 2, Henderson, TN 38340
From:

         Debtor(2) shall pay $ 300.00 Bi-Weekly
      PAYROLL DEDUCTION From:             Wal-Mart Associates, Inc., 702 S.W. 8th St., Bentonville, AR 72716

1. THIS PLAN [Rule 3015.1 Notice]:
         (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                          YES                  NO
         (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                            YES                  NO
             OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
         (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                        YES                  NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                             Monthly Plan Payment:
                                               Paid by:   Debtor(s) directly        Wage Assignment, OR           Trustee to:
 None                                          ongoing payment begins                                                             $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:
 -NONE-                                                                Amount                                                       $

6. HOME MORTGAGE CLAIMS: Paid directly by Debtor(s); OR                                     Paid by Trustee to:
 None              ongoing payment begins                                                                                         $
                   Approximate arrearage:                                                         Interest                        $

7. SECURED CLAIMS:
 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of Collateral:            Rate of Interest             Monthly Plan Payment:
 First Heritage                                                      4,200.00                        10.00                        $90.00
 OneMain                                                             4,000.00                        10.00                        $85.00
 Performance Finance                                                 7,000.00                        7.00                         $140.00

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:            Rate of Interest             Monthly Plan Payment:
 Bank of America                                                     19,500.00                       7.00                         $390.00
 adequate protection payment of $97.00
 SunTrust Bank                                                       11,000.00                       7.00                         $220.00
 adequate protection payment of $55.00



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-11200                    Doc 2          Filed 05/31/19   Entered 05/31/19 12:49:22     Desc Main
                                                                    Document      Page 2 of 2
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:
 Ally                                  Collateral: 2015 GMC Acadia

10. SPECIAL CLASS UNSECURED CLAIMS:
                                                                     Amount:                 Rate of Interest   Monthly Plan Payment:
 -NONE-                                                                                                         $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
 Navient. $27,000.00
 Deferred. Debt Will Survive Discharge.

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11
    U.S.C.§522(f):
 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $75,998.00

15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
                   %, OR,
           THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
           FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
 None                                                                                                    Assumes OR                 Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):
       None

      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ C. Jerome Teel, Jr.                                                                    Date May 31, 2019                             .
 C. Jerome Teel, Jr. 016310
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)                                 /al




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
